                       Case 4:14-cr-00122-JM Document 53 Filed 09/16/21 Page 1 of 2
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet I
                                                                                                                               FILED
                                                                                                                        U.S. DISTRICT COURT
                                                                                                                   &lsliEiRH BISlRIGi tPKt'NSAS

                                     UNITED STATES DISTRICT COURT                                                              SEP 16 2021
                                                         Eastern District of Arkansas                              TAMMY H. DOWNS, CLERK

                                                                     ~ JUDGMENT IN A CRIMINAL CASE
                                                                                                                 By:           :B ~DEPCLERK
           UNITED STATES OF AMERICA
                                v.                                   )   (For Revocation of Probation or Supervised Release)
                                                                     )
               ARTHUR LEE STARKS JR.                                 )
                                                                     )   Case No. 4:14-cr-00122-JM-1
                                                                     ) USM No. 28624-009
                                                                     )
                                                                     )                   Crystal J. Okoro
                                                                                                 Defendant's Attorney
THE DEFENDANT:
~ admitted guilt to violation of condition(s)           ~1~2~3~a=n~d~4~----- of the term of supervision.
•   was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number              Nature of Violation                                                             Violation Ended
1 - Mandatory                  Unlawful possession of a controlled substance                                  08/18/2021

2 - Standard (7)                Unauthorized use of a controlled substance                                    08/18/2021

3 - Standard (2)                Failure to report to the probation office as directed                         07/31/2021

4 - Special (14)                Failure to participate in substance abuse treatment as directed               07/27/2021

       The defendant is sentenced as provided in pages 2 through _ _2__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s) - - - - - - - and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 0281                                                  09/16/2021
                                                                                                    Imposition of Judgment
Defendant's Year of Birth:           1963

City and State of Defendant's Residence:                                                           Signature of Judge
Scott, Arkansas

                                                                                                 Name and Title of Judge

                                                                                <\\11.,( Z{               Date
                       Case 4:14-cr-00122-JM Document 53 Filed 09/16/21 Page 2 of 2
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2- Imprisonment
                                                                                             Judgment- Page   -=2-     of   2
DEFENDANT: ARTHUR LEE STARKS JR.
CASE NUMBER: 4:14-cr-00122-JM-1


                                                             IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
SIX (6) MONTHS with no term of supervised release to follow




     ~ The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends the defendant participate in mental health treatment during incarceration.




     ~ The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
         D    at   _________ D                        a.m.      D p.m.    on
         D    as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         D    before 2 p.m. on
         D    as notified by the United States Marshal.
         D    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                  to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                          UNITED STATES MARSHAL


                                                                         By----------------------
                                                                                       DEPUTY UNITED STATES MARSHAL
